Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s request for entry of the amended claim set filed 6/17/2022 is acknowledged, but is denied. The proposed cancellation of independent claim 30, and the proposed amendment to dependent claim 39, making it independent and introducing an amended genus of limitations regard the patient changes the scope and the breadth of the claim. 
The proposed claim amendments raise new issues and require further consideration and/or search. The proposed claim amendments would necessitate new rejections. In addition, Applicant has amended the claim dependency such that previously rejected dependent claims (e.g., Claims 21, 35, 38, or 40), would necessitate new rejections. 
Therefore, proposed amendments to the claims have not been entered.
Claims 21-23, 30, 32, and 34-36, and 38-40 are pending. 


Claim Objections
Claims 37 and 39 are objected to for minor informalities.


Claim Rejections - 35 USC § 112(b)
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	Claim Rejections - 35 USC § 112(d)	
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Claim Rejections - 35 USC § 103
Claims 22-23, 30, 32, 34-36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), Rodriguez et al., (Haemophilia, 2005, 11:73-77, prior art of record) and Davidoff et al., (Mol Therapy, 2005, 11:875-888, prior art of record).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), Rodriguez et al., (Haemophilia, 2005, 11:73-77, prior art of record) and Davidoff et al., (Mol Therapy, 2005, 11:875-888, prior art of record), as applied to claim 30, in further view of Lisowski et al., (Nature, 2014, 506:382-386, see IDS filed 10/08/2018).

Claims 22-23, 30, 32, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Weinstein et al., (Human Gene Ther, 2010, 21:903-910), Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018) and Wang et al, (Mol Therapy, 2011, 19:2012-2020, prior art of record) 

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/17/2022 are acknowledged.
Applicant argues that Claim 39 has been rewritten to independent form to now include limitations directed to the type of patient, and that hemophilia and glycogen storage disorders have been removed in order to accelerate progress towards allowance.
Applicant's arguments have been fully considered but since they are directed to the amended claim that was not entered, they are considered moot.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633